IN THE SUPREME COURT OF THE STATE OF NEVADA


                KELVIN LEE WILSON,                                   No. 68395
                Appellant,
                vs.
                THE STATE OF NEVADA,
                Respondent.                                              FILED
                                                                             APR 1 4 2016
                                                                                      MAN   7


                                                                    BY   1    E    CLERK




                                       ORDER OF AFFIRMANCE
                           This is a pro se appeal from an order denying a motion to
                modify sentence.' Eighth Judicial District Court, Clark County; Eric
                Johnson, Judge.
                           In his motion filed on May 11, 2015, appellant claimed that
                the district court based his sentence on a mistaken belief that he was on
                parole at the time he committed four armed robberies and that the
                number of armed robberies was actually higher. Appellant failed to
                demonstrate that the district court relied on mistaken assumptions
                regarding his criminal record that worked to his extreme detriment.             See
                Edwards v. State, 112 Nev. 704, 708, 918 P.2d 321, 324 (1996). Therefore,




                      'This appeal has been submitted for decision without oral argument,
                NRAP 34(0(3), and we conclude that the record is sufficient for our review
                and briefing is unwarranted. See Luckett v. Warden, 91 Nev. 681, 682, 541
P.2d 910, 911 (1975).




SUPREME COURT
     OF
   NEVADA
                we conclude that the district court did not err in denying appellant's
                motion. Accordingly, we
                           ORDER the judgment of the district court AFFIRMED.



                                                                                    J.
                                                          Douglas



                                                          Cherry



                                                          Gibblins




                cc:   Hon. Eric Johnson, District Judge
                      Kelvin Lee Wilson
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                    2
(0) 1947A ero